 Case 2:19-md-02901-SFC ECF No. 50 filed 11/20/19         PageID.368    Page 1 of 6




                   UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF MICHIGAN
                        SOUTHERN DIVISION


IN RE: FORD MOTOR CO. F-150 AND RANGER
TRUCK FUEL ECONOMY MARKETING AND                   Case No. 19-md-02901-SFC
SALES PRACTICES LITIGATION
                                                   Honorable Sean F. Cox
This Document Relates To: All Actions




     MOTION FOR APPOINTMENT OF INTERIM LEAD COUNSEL

      Pursuant to this Courts’ order of November 6, 2019, I, Wilson Daniel “Dee”

Miles, III, and my law firm Beasley, Allen, Crow, Methvin, Portis & Miles, P.C.

(hereinafter “Beasley Allen”) initially propose that attorney E. Powell Miller, from

the Eastern District of Michigan, is the best and most logical choice to serve as

interim lead counsel in the above-referenced matter. Mr. Powell most fully satisfies

this Court’s leadership criteria and therefore, we fully support the appointment of E.

Powell Miller as interim class counsel in this matter.

      Alternatively, should this Court wish to consider appointing more than one

interim class counsel in this important MDL case, I respectfully request appointment

to that position to lead this case along with Mr. E. Powell Miller as co-lead counsel

of this MDL.
 Case 2:19-md-02901-SFC ECF No. 50 filed 11/20/19           PageID.369    Page 2 of 6




                            BEASLEY ALLEN FIRM RESUME

         Attached as Exhibit 1 is my law firm’s extensive resume as requested by the

Court.

         Attached as Exhibit 2 is my personal summary of qualifications for the Court’s

convenience.

    BEASLEY ALLEN’S PRIOR EXPERIENCE IN OTHER COMPLEX

                                  CLASS ACTIONS

         I am a senior principal in my law firm, Beasley Allen, and have over 30 years’

experience as a trial attorney with a specific focus on consumer issues and class

actions.     While at Beasley Allen, I have established a record of accomplished

leadership in MDL cases throughout this country, and specifically in auto defect

MDL/Class Action Litigation. While my firm has been selected by federal courts as

lead counsel or co-lead counsel in seven different MDL’s, my specific appointment

as lead or co-lead counsel are as follows: (1) In re: Reciprocal of America (ROA)

Sales Practices Litigation, MDL No. 1551 (W.D. Tenn.) (selected co-lead by Judge

J. Daniel Breen); (2) In re: American General Life and Accident Insurance Company

Industrial Life Insurance Litigation, MDL No. 1429 (D.S.C.) (selected co-lead by

Judge Cameron Currie); and (3) In re: Dollar General Corp. Fair Labor Standard

Acts Litigation, MDL No. 1653 (N.D. Ala.) (selected co-lead by Judge U. W.

Clemon).


                                            2
 Case 2:19-md-02901-SFC ECF No. 50 filed 11/20/19       PageID.370    Page 3 of 6




      In addition to serving as lead or co-lead counsel, Beasley Allen has been

appointed to over 28 different Executive and/or Plaintiffs’ Steering Committees

(“PSC”) on MDLs. More specifically, my personal appointments are as follows: (1)

In re: Volkswagen ”Clean Diesel” Marketing, Sales and Practices and Products

Liability Litigation, No. 15-MD-2672-CRB (N.D. Cal.) (appointed by Judge Charles

Breyer to the PSC); (2) In re: Toyota Motor Corp. Unintended Acceleration

Marketing, Sales Practices, and Products Liability Litigation, No. 8:10-ml-02151-

JVS-FMO (C.D. Cal.) (appointed to the PSC by Judge James Selna); (3) In re: Target

Corporation Customer Data Security Breach Litigation, MDL No. 2522 (D.

Minn.) (appointed to the PSC by Judge Paul A. Magnuson); (4) In re: The Home

Depot, Inc., Customer Data Security Breach Litigation, MDL No. 2583 (N.D. Ga.)

(appointed to the PSC by Judge Thomas W. Thrash); (5) In re: Blue Cross Blue Shield

Antitrust Litigation, MDL No. 2406 (N.D. Ala.) (appointed to the written

submission committee and trial team by Judge R. David Proctor); (6) In re: Takata

Airbag Products Liability Litigation, MDL No. 2599 (S.D. Fla.) (serving on a

discovery committee responsible for two Auto Manufacturer's discovery; Judge

Federico A. Moreno); and (7) In re: Chrysler-Dodge-Jeep Ecodiesel Marketing,

Sales Practices and Products Liability Litigation, MDL No. 17-MD-02777-EMC

(N.D. Cal.) (appointed to the PSC by Judge Edward Chen).




                                        3
 Case 2:19-md-02901-SFC ECF No. 50 filed 11/20/19        PageID.371      Page 4 of 6




      Four of the above appointments highlight my experience specific to

automobile defect class action MDLs: The Volkswagen ”Clean Diesel” Marketing

MDL; the Toyota Motor Corp. Unintended Acceleration, Marketing, Sales

Practices MDL; the Takata Airbag Products Liability Litigation MDL; and the

Chrysler-Dodge-Jeep Ecodiesel Marketing, Sales Practices and Product Liability

Litigation MDL.

      My firm and I are also serving as lead counsel in several other consumer class

actions that are not MDLs: (1) In re: General Motors 5300 Litigation, No. 3-16-cv-

07244-EMC (N.D. Cal.) (before Judge Edward Chen); (2) In re: Polaris Marketing,

Sales Practices, and Products Liability Litigation, No. 18-cv-00939 (WMW/DTS)

(D. Minn.); (3) Paul Weidman et. al. vs. Ford Motor Company, No. 2:18-cv-12719-

GAS-EAS (E.D. Mich.); (4) Richard Dickman et al v. Banner Life Insurance, No.

1:16-cv-00192-WMN (D. Md.); and (5) Vivian Farris, trustee of Plaintiff Wirt

Adams Yerger, Jr. Legacy Trust v. U.S. Financial Life Insurance Company, No.

1L17-cv-417 (S.D. Ohio).

   EXPERIECE AS LEAD COUNSEL IN THE EASTERN DISTRICT OF

                                   MICHIGAN

      My firm and I have been appointed as co-lead counsel in Paul Weidman, et.

al. vs. Ford Motor Company, No. 2:18-cv-12719-GAS-EAS (E.D. Mich.). Serving

as co-lead counsel on this case with our law firm is E. Powell Miller.


                                         4
 Case 2:19-md-02901-SFC ECF No. 50 filed 11/20/19        PageID.372    Page 5 of 6




                                     CONCLUSION

      I respectfully acknowledge this Court’s desire to appoint lead counsel from

the Eastern District of Michigan and support the appointment of E. Powell Miller as

interim lead counsel for this MDL litigation. Mr. Miller’s standing in this district

and his extensive experience in automotive defect ligation sets him apart as the best

choice to prosecute this litigation as interim lead counsel. Should this Court

determine that additional interim lead counsel is necessary and would better serve

the interests of the proposed class, then I request appointment as co-lead interim

counsel.



Dated: November 20, 2019               Respectfully submitted,

                                       W. DANIEL “DEE’ MILES, III

                                       /s/ W. Daniel “Dee” Miles, III
                                       W. Daniel “Dee” Miles, III
                                       BEASLEY, ALLEN, CROW, METHVIN,
                                       PORTIS & MILES, P.C.
                                       218 Commerce Street
                                       Montgomery, Alabama 36104
                                       Tel: (334) 269-2343 / Fax: (334) 954-7555
                                       Dee.Miles@BeasleyAllen.com

                                       Counsel for Plaintiffs Ronald J. Dismukes,
                                       Jeffery Foshee and Accurate Construction
                                       Corp.




                                         5
  Case 2:19-md-02901-SFC ECF No. 50 filed 11/20/19         PageID.373    Page 6 of 6




                          CERTIFICATE OF SERVICE

       I hereby certify that on November 20, 2019, I electronically filed the foregoing

Motion for Appointment of Interim Lead Counsel using the Court’s electronic

filing system, which will notify all counsel of record authorized to receive such

filings.


                                        /s/ W. Daniel “Dee” Miles, III
                                        W. DANIEL “DEE” MILES, III
                                        BEASLEY, ALLEN, CROW,
                                        METHVIN, PORTIS & MILES, P.C.
                                        218 Commerce Street
                                        Montgomery, Alabama 36104
                                        Telephone: 334-269-2343
                                        Dee.Miles@BeasleyAllen.com




                                           6
